                      Case 1-21-40977-nhl                            Doc 42    Filed 06/11/21    Entered 06/11/21 17:05:11




                                                               United States Bankruptcy Court
                                                                      Eastern District of New York
 In re      M1 Development LLC                                                                            Case No.   1-21-40977
                                                                                    Debtor(s)             Chapter    11




                                VERIFICATION OF CREDITOR MATRIX - AMENDED


        The above named debtor(s) or attorney for the debtor(s) hereby verify that the attached matrix (list of
creditors) is true and correct to the best of their knowledge.




 Date:       June 10, 2021                                               /s/ Rafi Manor
                                                                         Rafi Manor/99% Owner
                                                                         Signer/Title

 Date: June 10, 2021                                                     /s/ Avrum J. Rosen
                                                                         Signature of Attorney
                                                                         Avrum J. Rosen
                                                                         Law Offices of Avrum J. Rosen, PLLC
                                                                         38 New St
                                                                         Huntington, NY 11743-3327
                                                                         631-423-8527 Fax: 631-423-4536




USBC-44                                                                                                                            Rev. 9/17/98


Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
    Case 1-21-40977-nhl   Doc 42   Filed 06/11/21   Entered 06/11/21 17:05:11




x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                    54 Dupont Holdings LLC
                    C/O Mark J. Nussbaum, Esq
                    225 Broadway


                    Blank Rome LLP
                    Attn: Craig M. Flanders
                    1271 Avenue of the Americ
                    New York, NY 10020


                    Blank Rome LLP
                    Attn: Craig M. Flanders
                    1271 Avenue of the Americ
                    New York, NY 10020


                    Blank Rome LLP
                    Attn: Craig M. Flanders
                    1271 Avenue of the Americ
                    New York, NY 10020


                    Goldman Sachs Bank USA
                    15303 Ventura Boulevard
                    Suite 70
                    Sherman Oaks, CA 91403


                    Hamptons Partners LLC
                    60 Cutter Mill Road
                    Suite 505
                    Great Neck, NY 11021


                    Ontario Wealth Management
                    2950 Keele Street
                    Suite 201
                    Toronto, ON, M3M2H2


                    Ontario Wealth Management
                    2950 Keele Street
                    Suite 201
                    Toronto, ON, M3M2H2


                    R E One Stop Solution LLC
                    99 Washington Avenue
                    Suite 805-A
                    Albany, NY 12210
Case 1-21-40977-nhl   Doc 42   Filed 06/11/21   Entered 06/11/21 17:05:11




                R E One Stop Solution LLC
                99 WASHINGTON AVE SUITE 8
                Albany, NY 12210


                R E One Stop Solution LLC
                99 WASHINGTON AVE SUITE 8
                Albany, NY 12210


                Rafi Manor
                744 Lefferts
                Apt 4R
                Brooklyn, NY 11203


                Realya Crown Heights, LLC
                C/O Corporation Service
                80 State Street
                Albany, NY 12207


                Realya Crown Heights, LLC
                Mark J. Nussbaum, Esq
                255 Broadway, New York
                New York, NY 10007


                Seyfarth Shaw LLP
                Attn: Jerry A. Montag
                620 Eighth Avenue
                New York, NY 10018


                Stormfield Capital
                Funding I, LLC
                200 Pequot Avenue
                South Port
                CT 06980


                Stormfield Capital
                Funding I, LLC
                200 Pequot Avenue
                South Port
                CT 06980


                Stormfield Capital
                Funding I, LLC
                200 Pequot Avenue
                South Port
                CT 06980
Case 1-21-40977-nhl   Doc 42   Filed 06/11/21   Entered 06/11/21 17:05:11




                Stormfield Capital
                Funding I, LLC
                200 Pequot Avenue
                South Port
                CT 06980


                Tamir Law Group
                255 Broadway, 39th Fl.
                New York, NY 10007


                Tamir Law Group
                255 Broadway, 39th Fl.
                New York, NY 10007
